Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 24, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00033-CV



                        IN RE JUSTIN SOLIZ, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-17445

                         MEMORANDUM OPINION

      On Friday, January 21, 2022, relator Justin Soliz filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Charles
Collins, associate judge of the 310th District Court of Harris County, to vacate the
trial court’s “order on petitioner’s motion to overrule objections and to compel
discovery,” signed on January 19, 2022, which overruled relator’s assertion of a
Fifth Amendment privilege to the real party in interest’s request for production #1-
#5 and ordered relator to pay the real party in interest’s attorney’s fees.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Jewell, Hassan, and Poissant.




                                           2